Citation Nr: 0000776	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-40 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and a January 1995 statement from a 
private treatment facility which includes a diagnosis of 
PTSD, related to military service.  Under these 
circumstances, the Board finds that the veteran's claim is 
plausible and thus well grounded.  


ORDER

The claim for service connection for PTSD is well grounded 
and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a). 

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a medical opinion generally 
linking his PTSD to service.  (See the January 1995 private 
physician's statement).  While the veteran's lay testimony as 
to in-service stressors could suffice to well ground his 
claim, an award of service connection for PTSD requires more.  
Specifically, medical evidence establishing a current, clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor is 
required.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  If the claimed stressor is not combat related, the 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Cohen v. Brown, 10 Vet. App. 
128 (1997); See 38 U.S.C.A. § 1154(b) (West 1991).  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony offered at a 
personal hearing and written statements submitted to the RO, 
he has offered details of those events which he considered 
particularly stressful.  These incidents allegedly occurred 
while performing his occupational specialty of combat 
engineer and include being exposed to sniper fire, returning 
enemy fire on several occasions, attending to the wounded 
until medical personnel arrived and the death of a friend.  
While the RO has attempted to verify the circumstances 
surrounding the death of the veteran's friend, it does not 
appear that an attempt has been made to substantiate the 
veteran's other alleged stressors.  From a review of 
correspondence sent between the RO and the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
the United States Marine Corps (USMC) Historical Center, it 
appears that the RO limited its verification request to the 
one instance.  In addition, records received to date include 
summaries pertaining to only part of the veteran's period of 
service in Vietnam.  Thus, the Board finds that this case 
must be remanded so that the RO can attempt to verify the 
veteran's alleged stressors by contacting the USMC Historical 
Center and submitting all necessary information.  

The Board points out that during the course of this appeal 
the provisions of 38 C.F.R. § 3.304(f) were changed, 
effective March 7, 1997.  The RO must consider both the 
previous and the current versions of this regulation and 
apply the most favorable.  In addition, the RO should 
consider VAOPGCPREC 12-99 (October 1999) in determining 
whether the veteran "engaged in combat with the enemy" for 
purposes of applying 38 U.S.C.A. § 1154(b).  

Finally, the Board notes that the veteran has testified that 
he was receiving Social Security Administration (SSA) 
benefits and indicated that he was no longer able to work 
because of his PTSD symptoms.  To date, pertinent records in 
support of that decision have not been associated with the 
claims file.  As part of its obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all mental health 
care he has received since service.  
Based on his response, the RO should then 
attempt to procure copies of all records, 
which have not previously been obtained, 
from the identified treatment sources.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain specific information concerning 
the claimed stressors in service.  The 
veteran should be asked to provide a 
detailed written statement concerning the 
alleged incidents, including dates and 
locations of claimed events, and full 
information concerning his unit 
assignments while serving in Vietnam.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  The RO should obtain and associate 
with the claims folder the veteran's VA 
vocational rehabilitation and training 
folder, if one exists.

5.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran, and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records, and all associated 
stressor documents should be sent to the 
USMC Historical Center, Washington Navy 
Yard, Washington, D.C. 20374-0580.  The 
USMC Historical Center should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors. 

6.  Following receipt of the report of 
the USMC Historical Center and the 
completion of any additional development 
suggested by that office, the RO should 
make a specific determination as to 
whether the veteran was engaged in 
combat.  If the veteran is determined to 
have been engaged in combat, the 
existence of claimed stressors during his 
engagement in combat shall be deemed 
proved by his lay testimony, provided the 
other requirements of 38 U.S.C.A. § 
1154(b) are met.  The RO must make a list 
of all stressors it finds to have 
occurred.

7.  If the RO finds that any stressor 
event or events have been confirmed, the 
RO should then schedule the veteran for a 
VA psychiatric examination to ascertain 
the nature of all current 
psychopathology.  The claims folder 
should be made available to the examiner 
for review and all indicated testing 
should be conducted.  The RO should 
provide the examiner with the summary of 
stressors found to have occurred, 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  In 
addition, the examiner is requested to 
identify the specific stressors that 
caused the PTSD and specify the evidence 
relied upon to determine the existence of 
the stressors.  Complete rationale for 
all opinions expressed is required.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Any supplemental 
statement of the case should reflect 
citation to and discussion of 38 C.F.R. 
§ 3.304(f), as it existed prior to March 
7, 1997 as well as on and after that 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



